OPINION OF THE COURT
PER CURIAM.
The sole point on appeal challenges the trial court’s award of attorney’s fees under Section 57.105 Florida Statutes (1979). We reverse upon the holding that the position asserted by the defendant below was not frivolous —that is, entirely devoid of even arguable substance — as is required to invoke the statute. Sheriff of Alachua County v. Hardie, 433 So.2d 15 (Fla. 1st DCA 1983); City ofDeerfield Beach v. Oliver Hoffman Corp., 396 So.2d 1187 (Fla. 4th DCA 1981); Allen v. Dutton’s Estate, 384 So.2d 171 (Fla. 5th DCA 1980).
The judgment awarding attorney’s fees is reversed.